United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        February 19, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 03-10143
                            Summary Calendar



         UNITED STATES of America, ex rel. JOHN ERNEST BOUNDY,

                 Plaintiff-Counter Defendant-Appellee,

                                 versus

                 BERNARD JOSEPH DOLENZ; DOLENZ CLINIC,

                Defendant-Counter Claimants-Appellants.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:96-CV-301-G
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernard     Dolenz,   federal   prisoner   #   31480-077,    appeals

following the district court’s grant of John Boundy’s motion to

dismiss without prejudice his qui tam suit filed on behalf of the

United States.     Boundy’s motion to file a response to Dolenz’s

reply brief is DENIED.

     Dolenz argues that Boundy filed his motion to voluntarily

dismiss his complaint because he had received an adverse ruling on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10143
                                  -2-

his motion for a summary judgment in his favor and was attempting

to avoid an unfavorable result in the proceedings. Dolenz contends

that Boundy would have not succeeded in his qui tam action because

he was not an original source under the False Claim Act and did not

have standing to bring the action.    See 31 U.S.C. § 3730(3)(4).

     We review a FED. R. CIV. P. 41(a)(2) dismissal without prejudice

for abuse of discretion.    A motion for voluntary dismissal should

be granted “unless the nonmoving party will suffer some plain legal

prejudice other than the mere prospect of a second lawsuit.”

Elbaor v. Tripath Imaging Inc., 279 F.3d 314, 317 (5th Cir. 2002).

Dolenz has not shown that he will suffer plain legal prejudice from

the dismissal without prejudice.     See id. at 317-19; Manshack v.

Southwestern Elec. Power Co., 915 F.2d 172, 174 (5th Cir. 1990).

His arguments in his appellate brief challenging Boundy’s standing

as an original source are without merit.    See U.S. ex rel. Laird v.

Lockheed Martin Engineering and Science Services Co., 336 F.3d 346,

352-55 (5th Cir. 2003).     We do not consider arguments raised for

the first time in a reply brief.   Peavy v. WFAA-TV, Inc., 221 F.3d

158, 179 (5th Cir. 2000).    Also, Dolenz may re-urge his challenge

to Boundy’s standing as an original source if Boundy refiles his

qui tam action.   We do not address his other issues on appeal given

the current status of the case.

     AFFIRMED.